Exhibit 10.4
 
Contract No. M-70005-2013






Dated March 3, 2013
 




HEILONGJIANG FEIHE DAIRY CO., LTD.
（as Borrower）
 
 
 


WING LUNG BANK LIMITED, SHANGHAI BRANCH
（as Credit Bank）
 
 
 
 
 
 

     

 
 
Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 


CONTENTS
 
1.
Definitions and Interpretation
2
2.
Line of Credit and Type
4
3.
Credit Period
4
4.
Security Measures
4
5.
Application and Use of Line of Credit
5
6.
Borrower’s Representations, Warranties and Undertakings
6
7.
Adjustment of Line of Credit and Acceleration to Maturity
6
8.
Certificate or Calculation
7
9.
Amendments, Waivers and Consents
7
10.
Changes of Credit Bank
7
11.
Changes of Borrower
7
12.
Notices
7
13.
Severability
8
14.
Counterparts
9
15.
Language
9
16.
Release
9
17.
Governing Law
9
18.
Jurisdiction
9
19.
Relationship between this Agreement and Business Agreements
9
SCHEDULE 1
10
LIST OF BORROWER’S REAL ESTATE
10
SCHEDULE 2
11
LIST OF GANNAN FLYING CRANE’S LAND USE RIGHTS
11
SCHEDULE 3
12
LIST OF GANNAN FLYING CRANE’S BUILDINGS
12

 
 
 

--------------------------------------------------------------------------------

 

This Agreement is dated March 3, 2013 and made between：


(1) 
Heilongjiang Feihe Dairy Co., Ltd. as borrower (the “Borrower”), with its
registered address at Qingxiang Street, Kedong Town, Kedong County, Heilongjiang
Province; and



(2)  
Wing Lung Bank Limited, Shanghai Branch as credit bank (the “Credit Bank”), with
its office at Room 2601-2609, 26/F, Phase II Office Tower Shanghai IFC, 8
Century Avenue, Pudong New Area, Shanghai.



WHEREAS:




(1)  
Wing Lung Bank Limited, Cathay United Bank and other financing parties
(together, the “Group Financing Parties”, including successors and transferees
of the aforesaid parties’ rights and obligations) and Platinum Infant Formula
Holding Limited (a limited liability company incorporated in the Cayman Islands,
whose registered office is at 87 Mary Street, George Town, Grand Cayman,
KY1-9005, Cayman Islands) as borrower (the “Group Borrower”), entered into a
US$50,000,000 loan agreement on March 3, 2013 (the “Group Loan Agreement”,
including amendments and supplements from time to time), where the Group
Financing Parties agree to provide a loan (the “Group Loan”) to the Group
Borrower, with the proceeds being applied to, inter alia, the acquisition of
Feihe International, Inc. (a Utah corporation, whose registered address is at
1108 E South Union Ave., Midvale, UT 84047, the “Target”) which indirectly holds
the entire equity interest of the Borrower;



(2)  
At the completion of the aforesaid acquisition, the Target will be completely
owned by the Group Borrower. In order to support the production and operation of
the Borrower (together with support of the Group Loan), and to create security
interests on the properties the Borrower and Credit Security Providers hold
within China, the Credit Bank and the Borrower agree to enter into this
Agreement and agree to extend and borrow loans pursuant to specific Business
Agreements.

 
IT IS AGREED as follows:


1.  
Definitions and Interpretation



1.1  
Definitions



In this Agreement, except for the terms in bold print defined in the preamble,
the following terms in bold print shall have the meaning as follows (in
alphabetical order):


“Borrower’s Real Estate” means all buildings and their corresponding land use
rights at 14 floor, No.3 Building, Jia No.10 Jiu Xian Qiao Road, Chaoyang
District, for detailed information, please see all the real estate and
corresponding land use
 
 
2

--------------------------------------------------------------------------------

 
 
rights owned by the Borrower that are listed in Schedule 1 (List of Borrower’s
Real Estate).


“Borrower’s Real Estate Mortgage Agreement” means the Borrower’s Real Estate
Mortgage Agreement defined in Clause 4.1 of this Agreement.


“Business Agreement(s)” means any loan agreement(s) for each credit business
within the Credit Period and Line of Credit, entered into by and between the
Credit Bank and the Borrower pursuant to this Agreement.


“Credit Period” means the credit period defined in Clause 3.1.


“Credit Security Agreements” means the security agreements listed in Clause 4
(Security Measures).


“Credit Security Providers” means the persons who provide the relevant security
listed under the security measures in Clause 4.


“Finance Documents” means (1) this Agreement, (2) the Business Agreements, (3)
the Credit Security Agreements, and (4) other documents signed by the Borrower
and the Credit Bank for the execution of this Agreement.


“Gannan Flying Crane” means Gannan Flying Crane Dairy Products Co., Ltd.


“Gannan Flying Crane Buildings” means all buildings located on the 29,689.19
square meters of land listed in Schedule 2 (List of Gannan Flying Crane’s Land
Use Rights), for detailed information, please see all listed in Schedule 3 (List
of Gannan Flying Crane’s Buildings) that are owned by Gannan Flying Crane
Longjiang Branch.


“Gannan Flying Crane Buildings Mortgage Agreement” means the Gannan Flying Crane
Buildings Mortgage Agreement defined as such in Clause 4.1 of this Agreement.


“Gannan Flying Crane Longjiang Branch” means Gannan Flying Crane Dairy Products
Co., Ltd. Longjiang Branch, a branch of Gannan Flying Crane, with its business
premises at 29 Longjing Road, Longjiang Town, Longjiang County, Qiqihar City,
Heilongjiang Province ( Registration No. 230200500004685).


“Gannan Flying Crane Land Mortgage Agreements” means the Gannan Flying Crane
Land Mortgage Agreements defined as such in Clause 4.1 of this Agreement.

“Gannan Flying Crane Land Use Rights” means Gannan Flying Crane Longjiang
Branch’s land use rights listed in Schedule 2 (List of Gannan Flying Crane’s
Land Use Rights).


“Guarantee Agreement” means the Guarantee Agreement as set forth in Clause
 
 
3

--------------------------------------------------------------------------------

 
 
4.1 of this Agreement.


“Guarantor” means Mr. You-Bin Leng, (identification number: 232602196902013335;
PRC passport number: G61880114).


“Line of Credit” means the line of credit defined in Clause 2.1.


“Project Real Estate” means (1) the Borrower’s Real Estate, (2) the Gannan
Flying Crane Buildings, and (3) the Gannan Flying Crane Land Use Rights.


“Project Real Estate Mortgages” means (1) the Borrower’s Real Estate Mortgage
Agreement, (2) the Gannan Flying Crane Buildings Mortgage Agreement, and (3) the
Gannan Flying Crane Land Mortgage Agreements.


2.  
Line of Credit and Type



2.1  
The maximum Line of Credit that the Borrower may apply to the Credit Bank for
utilization within the Credit Period prescribed in this Agreement is
RMB70,000,000 (the “Line of Credit”).



2.2  
The Line of Credit hereunder is for the Borrower’s use.



2.3  
The Line of Credit hereunder is applicable to the business type of working
capital loans.



3.  
Credit Period



3.1  
The Line of Credit hereunder is valid for five years, commencing on the first
utilization date of the loan under the first Business Agreement (the “Credit
Period”).



4.  
Security Measures



4.1  
In order to ensure settlement of the Credit Bank’s creditor’s rights, which are
established according to this Agreement and other Finance Documents, the
following security measures shall be taken:

 

 
  (a)
a maximum mortgage agreement shall be entered into by and between the Borrower
and the Credit Bank around the execution date of this Agreement, in such form
and substance as is satisfactory to the Credit Bank, pursuant to which security
against the Borrower’s Real Estate is provided for the Borrower’s obligations
under the Finance Documents, and, at the same time, the Borrower shall transfer
the insurance interest on the Borrower’s Real Estate to the Credit Bank under
this agreement (the “Borrower’s Real Estate Mortgage Agreement”);

 

 
(b)  
a maximum guarantee agreement shall be entered into by and between the



 
4

--------------------------------------------------------------------------------

 
 

 
 
Guarantor and the Credit Bank around the execution date of this Agreement, in
such form and substance as is satisfactory to the Credit Bank, pursuant to which
the Guarantor provides guarantee towards the Borrower’s obligations under the
Finance Documents (the “Guarantee Agreement”);




 
(c)  
a land use right maximum mortgage agreement in respect of each piece of land
shall be entered into by and between Gannan Flying Crane and the Credit Bank
around the execution date of this Agreement, in such form and substance as is
satisfactory to the Credit Bank, pursuant to which security against the Gannan
Flying Crane Land Use Right owned through Gannan Flying Crane Longjiang Branch
is provided for the Borrower’s obligations under the Finance Documents
(collectively, the “Gannan Flying Crane Land Mortgage Agreements”); and

 

 
(d)  
a buildings maximum mortgage agreement shall be entered into by and between
Gannan Flying Crane and the Credit Bank around the execution date of this
Agreement, in such form and substance as is satisfactory to the Credit Bank,
pursuant to which security against the Gannan Flying Crane Buildings owned
through Gannan Flying Crane Longjiang Branch is provided for the Borrower’s
obligations under the Finance Documents, and, at the same time, Gannan Flying
Crane shall transfer the insurance interest on the Gannan Flying Crane Buildings
to the Credit Bank under this agreement (the “Gannan Flying Crane Buildings
Mortgage Agreement”).



4.2  
The Credit Bank has the right to require the Borrower to provide separate
securities in addition to those set out in the aforementioned Clause 4.1 when
the Borrower and the Credit Bank enter into specific Business Agreements under
this Agreement.



5.  
Application and Use of Line of Credit



5.1  
The Borrower may apply for the Line of Credit once or several times within the
Credit Period and the Line of Credit under this Agreement. If it is satisfied
after examination that its credit approval criteria are met, the Credit Bank may
enter into corresponding specific Business Agreements with the Borrower. For the
avoidance of doubt, the Credit Bank does not have an obligation to accept the
Borrower’s application, but has sole discretion to decide whether or not to
enter into corresponding specific Business Agreements with the Borrower.



5.2  
The cumulative amount of loans extended under all Business Agreements which the
Credit Bank has agreed to provide shall not be more than the Line of Credit at
any time within the Credit Period. Within the Credit Period, the Borrower shall
not re-apply for the credit which has been settled, and, unless the Credit Bank
instructs otherwise in writing, the unused Line of Credit shall be automatically
canceled upon expiry of the period.



5.3  
The Borrower shall apply for the use of the Line of Credit within the Credit
Period prescribed in this Agreement, the specific use period of each credit fund
shall comply with the provisions of the specific Business Agreements, and,
unless otherwise

 
 
5

--------------------------------------------------------------------------------

 


 
agreed upon in writing by the Credit Bank, the date of repayment of the each
credit fund shall be no later than the expiry date of the Credit Period.

 
5.4  
The charges for a specific credit business under this Agreement that Credit Bank
may collect, the interest rates, exchange rates, etc. shall be stipulated in
each specific Business Agreement by and between the Borrower and the Credit
Bank.



6.  
Borrower’s Representations, Warranties and Undertakings
 
The Borrower hereby, within the Credit Period, makes the representations,
warranties and undertakings prescribed in this Clause 6 to the Credit Bank:

 
6.1  
The utilization of the Line of Credit shall comply with provisions of the laws,
the terms of this Agreement and the specific Business Agreements, and the Credit
Bank has the right to examine the relevant specific business situation at any
time.



6.2  
The Credit Security Agreements are legal, valid, and binding upon relevant
Credit Security Providers, and shall be enforceable in accordance with their
terms.



6.3  
The Credit Security Agreements have created security interest or will create the
security interest contemplated to be created pursuant to the provisions of; and
there is no other security interest on the relevant subjects except that has
been created or will be created pursuant to the Credit Security Agreements.

 
7.  
Adjustment of Line of Credit and Acceleration to Maturity



7.1  
During the performance of this Agreement, if any of the following events occurs,
the Credit Bank has the right (but no obligation) to adjust or cancel the Line
of Credit, or require the Borrower to pay or settle all the loans which have
been drawn down by the Borrower, and exercise other rights as prescribed in the
Finance Documents:



 
(a)    
the Borrower’s operation is deteriorating or significant operating difficulties
have occurred;




 
(b)  
the Borrower provided false or concealed important facts in its financial
statements or other credit application documents, or refuse to let the Credit
Bank monitor its use of the Line of Credit and activities relating to its
production, operation and finance;




 
(c)  
the Borrower does not comply with its obligations prescribed in this Agreement,
or an event of default prescribed under the specific Business Agreements occurs;




 
(d)  
according to the Mandatory Prepayment under Clause 8 of the Group Loan
Agreement, the Group Borrower has the obligation to prepay all the loans or all
commitment amounts under the cancelled Group Loan Agreement;

 
 
6

--------------------------------------------------------------------------------

 
 

 
(e)  
any Event of Default defined under the Group Loan Agreement occurs;




 
(f)  
the Utilization Date under the Group Loan Agreement does not occur within 9
months after the execution date of this Agreement, or within a longer period
agreed upon by the Credit Bank; or




 
(g)  
significant adjustments on relevant national policies occur.



8.  
Certificate or Calculation



 
Accounts in connection with the Finance Documents maintained by the Credit Bank
and any certificate, calculation or determination in respect of any interest
rate or any amount payable under the Finance Documents are, in the absence of
manifest error, conclusive evidence of the matters to which they relate.

 
9.  
Amendments, Waivers and Consents

 
9.1  
Amendments to this Agreement
 
Any amendment to any provisions of this Agreement shall be made by the Borrower
and the Credit Bank in writing.

 
9.2  
Waiver and Cumulative Remedies

 
 
The rights of the Credit Bank under the Finance Documents can be exercised many
times if necessary, and such rights are cumulative and not exclusive of the
rights under general laws. Waiver of any rights shall be made explicitly by the
Credit Bank in writing. No delay in exercising or failure to exercise any such
rights, on the part of the Credit Bank, shall be deemed a waiver.

 
10.  
Changes of Credit Bank



  
The Credit Bank is entitled to assign or transfer all or part of its rights or
obligations under the Finance Documents, and to transfer loan assets formed by
all or part of the already extended loans，but the Borrower’s consent is required
if the Credit Bank transfers all or part of its obligations under this Agreement
(the Borrower shall not unreasonably deny or delay giving the consent, and if
the Borrower fails to reply within 5 business days upon receipt of such notice,
it shall be deemed to have already given such consent.)

 
11.  
Changes of Borrower



  
The Borrower shall not assign or transfer any of its rights or obligations under
the Finance Documents.

 
12.  
Notices

 
 
7

--------------------------------------------------------------------------------

 
 
12.1  
Delivery of Notices

 
 
All the notices or other communications under or in connection with the Finance
Documents shall be made or sent by letter or fax. Any such notices shall be
deemed to be delivered at the time：

 

 
(a)  
if by way of letter, they are deemed to be delivered on the third day after the
notices are sent by courier in accordance with the address set out in this
clause;




 
(b)  
if by way of fax, they are deemed to be delivered when receiving the fax
delivery report confirming the fax receiving number, the pages of delivery and
the successful completion of this delivery.

 
 
provided that, if the notices made in accordance with the aforesaid provisions
are received on non-business days or beyond the office hours, the next business
day of the receiving place shall be the delivery time.

 
12.2  
Notice Address

 

 
(a)  
the address and fax number of the Borrower for all notices under or in
connection with the Finance Documents is:



 
Address: 12 floor, No.3 Building, Jia No.10 Jiu Xian Qiao Road, Chaoyang
                  District, Beijing
Zip code: 100016
Fax number: (86 10) 64311050
Attention：Li Chen



 
Or other contact information as the Borrower may notify the Credit Bank by no
less than five Business Days' notice.

 

 
(b)  
the address and fax number of the Credit Bank for all notices under or in
connection with the Finance Documents is:



 
Address: Room 2601-2609, 26/F, Phase II Office Tower Shanghai IFC, 8
                 Century Avenue, Pudong New Area, Shanghai
Zip code: 200120
Fax number: (86 21) 68597007
Attention： Feifei Chen / Qin Zhu / Xin Jiang









 
Or other contact information as the Credit Bank may notify the Borrower by no
less than five Business Days' notice.

 
13.  
Severability

 
 
If any provision of the Finance Documents is or becomes illegal, invalid or
unenforceable in any applicable jurisdiction, neither the legality, validity or

 
 
8

--------------------------------------------------------------------------------

 
 
 
enforceability of the other provisions of the Finance Documents in this
jurisdiction nor the legality, validity or enforceability of such provisions or
other provisions of the Finance Documents in other jurisdictions shall be
affected.

 
14.  
Counterparts

 
 
This Agreement may be executed in any number of counterparts, and all the signed
counterparts constitute a complete and the same document. Both parties hereto
keep one agreement respectively, each of which has equally binding force.

 
15.  
Language

 
 
This Agreement is written and executed in Chinese.

 
16.  
Termination

 
 
The Borrower and Credit Bank may terminate the Finance Documents by agreement.
After the termination of the Finance Documents, the rights and obligations of
both parties under the Finance Documents are terminated, and both parties have
no liability to each other. The Credit Bank shall cooperate with the Borrower to
carry out the mortgage de-registration formalities of the collaterals under the
Credit Security Agreement (the Borrower shall bear the relevant costs).

 
1.7  
Governing Law

 
 
This Agreement shall be governed and construed by the laws of the PRC.

 
18.  
Jurisdiction

 
 
The parties hereto agree that the people’s courts with jurisdiction in Shanghai
where the Credit Bank is located have non-exclusive jurisdiction over any
dispute in connection with this Agreement and specific Business Agreements.

 
19.  
Relationship between this Agreement and Business Agreements

 
 
Each specific Business Agreement in respect of a specific credit business
entered into by the Borrower and the Credit Bank within the Credit Period and
Line of Credit under this Agreement shall be an integral part of this Agreement
and shall be considered as a whole. In the event of any inconsistency between
the Business Agreement relating to a specific credit business entered into by
and between the Borrower and the Credit Bank and this Agreement, as far as the
particular credit business is concerned, the provisions of the Business
Agreement shall prevail.

 
 
This Agreement shall become effective when executed by the authorized
representatives and sealed by company seals of the parties on the date stated at
the beginning of this Agreement.



 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


LIST OF BORROWER’S REAL ESTATE


   No.
 
Certificate No.
 
Owner of Real Estate
 
 
Location of Real Estate
 
   Zoning Purposes
 
   Area（m2）
   1. 
 
XJingfangquanzhengshizidi No.029755
 
Heilongjiang Feihe Dairy Co., Ltd.
 
1608、1609、1610、1611、1612、1613、1614、1615、1616、1619,14 floor, No.3 Building, Jia
No.10 Jiu Xian Qiao Road, Chaoyang District
   Office
   1,167.18
   2. 
 
XJingfangquanzhengshizidi No.029756
 
Heilongjiang Feihe Dairy Co., Ltd.
 
1601、1602、1603、1604、1605、1606、1607、1617、1618、1620、1621,14 floor, No.3 Building,
Jia No.10 Jiu Xian Qiao Road, Chaoyang District
   Office
   872.76

 
 
10

--------------------------------------------------------------------------------

 

SCHEDULE 2


LIST OF GANNAN FLYING CRANE’S LAND USE RIGHTS


   No.
 
Land Use Right Certificate No.
 
Land User
 
Location of Land
 
Land No.
 
Purpose of Use
 
Type of Use Right
 
Date of Expiration
 
Area（m2）
   1. 
 
LongjiangxianguoyongNo.85(2010)
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
9-6-438
 
Industrial Use
 
Granted
 
1-May-2053
 
29,689.19
  2. 
 
LongjiangxianguoyongNo.2229
(2011)
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Houxing Village,
Heigang Country
 
230221201202067
 
Industrial Use
 
Granted
 
21-Apr-2061
 
200,000



 
11

--------------------------------------------------------------------------------

 

SCHEDULE 3


LIST OF GANNAN FLYING CRANE’S BUILDINGS


  
 
 
 
 
 
 
 
 
 
 
 
 
   1. 
 
Longfangquanzhengzi No.QZ00016216
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
592.00
 
Office
   
   2. 
 
Longfangquanzhengzi No.QZ00016223
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
240.00
 
Industrial warehouse
   
   3. 
 
Longfangquanzhengzi No.QZ00016224
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
49.00
 
Other
   
   4. 
 
Longfangquanzhengzi No.QZ00016225
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
130.00
 
Industrial & transport warehouse
   
   5. 
 
Longfangquanzhengzi No.QZ00016226
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
192.00
 
Industrial warehouse
   
   6. 
 
Longfangquanzhengzi No.QZ00016227
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
21.00
 
Other
   
   7. 
 
Longfangquanzhengzi No.QZ00016228
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
266.40
 
Other
   

 
 
12

--------------------------------------------------------------------------------

 
 

   No.  
Certificate No.
 
Owner of Property
 
Location of Property
 
Area（m2）
 
Purpose of Use
 
Corresponding Land Certificate No.
   8. 
 
Longfangquanzhengzi No.QZ00016229
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
60.00
 
Industrial & transport warehouse
   
   9. 
 
Longfangquanzhengzi No.QZ00016233
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
432.00
 
Industrial warehouse
   
   10. 
 
Longfangquanzhengzi No.QZ00016234
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
252.00
 
Other
   
   11. 
 
Longfangquanzhengzi No.QZ00016238
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
1,494.00
 
Other
   
   12. 
 
Longfangquanzhengzi No.QZ00016239
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
644.00
 
Industrial & transport warehouse
   
   13. 
 
Longfangquanzhengzi No.QZ00016240
 
Gannan Flying Crane Dairy Products Co., Ltd. Longjiang Branch
 
Longjing Road, Longjiang Town
 
288.00
 
Industrial warehouse
   

 
 
13

--------------------------------------------------------------------------------

 

EXECUTION PAGE I OF THE CREDIT AGREEMENT






The Borrower




Heilongjiang Feihe Dairy Co., Ltd.
(Company Seal)










                                                                       
Authorised Signatory: You-Bin Leng
Title: Legal Representative

 
14

--------------------------------------------------------------------------------

 



EXECUTION PAGE II OF THE CREDIT AGREEMENT




The Credit Bank



Wing Lung Bank Limited, Shanghai Branch
(Company Seal)












                                                                           
Authorised Signatory: Jing-Ming Liu
Title:  Legal Representative

 
15

--------------------------------------------------------------------------------

 